Citation Nr: 0612643	
Decision Date: 05/02/06    Archive Date: 05/15/06

DOCKET NO.  04-20 744	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

Paul L. Sorisio, Associate Counsel




INTRODUCTION

The veteran had active service from December 1967 until 
October 1969.    

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a May 2003 rating decision of the Department 
of Veterans Affairs (VA), Regional Office (RO) in San Juan, 
Puerto Rico.


The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & 
Supp. 2005)).  VCAA includes an enhanced duty on the part of 
VA to notify a claimant of the information and evidence 
necessary to substantiate a claim for VA benefits and which 
evidence, if any, the claimant is expected to obtain and 
submit, and which evidence will be retrieved by VA.  See 38 
U.S.C.A. § 5103(a) and (b) (West 2002 & Supp. 2005).  See 
also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

In the present case, further development is required in order 
to fulfill VA's obligation to assist the veteran under the 
VCAA.  Specifically, it is noted that the veteran requested a 
hearing before a Veterans Law Judge sitting at the RO in San 
Juan, Puerto Rico, in a letter received by the Board in 
October 2005.  To date, no hearing has been scheduled.  This 
request for a hearing was received within 90 days of 
certification of the veteran's claim to the Board.  
Accordingly, the veteran must be provided the opportunity to 
testify at a hearing before a Veterans Law Judge.  38 C.F.R. 
§ 20.1304(a) (2005).

Accordingly, the case is REMANDED for the following action:

The veteran should be scheduled for an in-
person hearing before a Veteran's Law 
Judge on its next Travel Board visit to 
San Juan, Puerto Rico.  When such 
information becomes available, the veteran 
should be apprised of the next available 
date for such a hearing, and should again 
be informed of his right to have a 
videoconference hearing as an alternative 
to waiting.    


The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).





_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).





